          Case 1:21-cv-00116-CRH Document 3 Filed 05/27/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Cargill, Incorporated,                         )
                                               )
               Plaintiff,                      )      ORDER
                                               )
       vs.                                     )
                                               )
Troy William Jangula,                          )      Case No. 1:21-cv-116
                                               )
               Defendant.                      )


       Before the court is a Motion for Leave to File Under Seal filed by Plaintiff on May 26, 2021.

Plaintiff seeks leave to file under seal certain portions of its Complaint as well as Exhibits A and B

to Complaint as they contain sensitive propriety and personal information.

       The court GRANTS Plaintiff's motion (Doc. No. 1). Plaintiff is authorized to file its

Complaint as well as Exhibits A and B to the Complaint under seal. Plaintiff shall also prepare and

file redacted copy of its Complaint.

       IT IS SO ORDERED.

       Dated this 27th day of May, 2021.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
